                                                                                        FILED
                                                                                2019 Jul-23 PM 02:33
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )     1:19-cr-00157-LSC-JHE-1
                                             )
                                             )
                                             )
DUSTIN ALLEN ROSIAN,                         )
                                             )
      Defendant.                             )

                   MEMORANDUM OF OPINION AND ORDER

      The defendant has filed a motion to suppress. (Doc. 10.) The magistrate

judge filed a report and recommendation, recommending that the motion be

denied. (Doc. 19.) The defendant has objected. (Doc. 20.)

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

Court is of the opinion that the report is due to be and hereby is ADOPTED, the

recommendation is ACCEPTED. Consequently, the motion to suppress (doc. 10)

is hereby DENIED.




                                         1
DONE and ORDERED on July 23, 2019.



                               _____________________________
                                      L. Scott Coogler
                                United States District Judge
                                                           160704




                           2
